This appeal was taken to review the court's ruling, by which the losses alleged to have been paid by plaintiff were confined to those which were sustained under policies No. 12102 and No. 12109, and by which also plaintiff was prevented from showing that it had issued policies of insurance on other property in the building not covered by policies 12102 and 12109. We do not see any error in this ruling, as the two policies, 12102 and 12109, only covered the property therein particularly described, and could not be extended so as to include other property, and the clause in the policy requiring the Scottish Fire Insurance Company to retain a portion of the risk is restricted, by its explicit terms, to insurance upon the identical property described therein. As we have said in defendant's appeal, the plaintiff was required to prove that the said property, that is, the identical property insured, had been injured or destroyed by fire, and the amount of the loss, in like manner as Miller Sons Company would have been required to do if they had been suing the Scottish Company on their policies, the mere fact that a fire occurred and that plaintiff paid a certain sum to Miller  Sons Company not being a sufficient finding upon which to base a judgment. The proofs of loss are not competent evidence as to the amount of the loss or the value of the property. 19 Am.  Eng. Enc. of Law, 948; Insurance Co. v. Gould, 80 Ill. 388; Rosenberg v. InsuranceCo., *Page 400 
209 Pa. St., 336; Neesey v. Insurance Co., 55 Iowa 604;Insurance Co. v. Doll, 35 Md. 89; Breckinridgev. Insurance Co., 87 Mo., 62. The proof is only evidence of the fact that it was furnished to the company.
The policies 63689 and 63690 of the defendant reinsured the property covered by policies 12102 and 12109, which had been previously issued by the plaintiff Scottish Fire Insurance Company to Miller  Sons Company, and it was only for the loss of this property that defendant (492) contracted to be liable to the plaintiff when the reinsurance was effected, and the inquiry was properly confined to it by the court.
No error.